DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application. 

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Drawings
The drawings are objected to because numerous reference characters in FIG. 4 are poorly defined and not sufficiently dark and uniformly thick to enable satisfactory reproduction of the image. 37 CFR 1.84 (l) requires that: “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction”. See also 37 CFR 1.84 (p)(1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 11, recites “a compression system”.  This renders the claim indefinite, as it is unclear if this is meant to be referring to the “compressor” of line 2 or if it is a completely separate limitation.  The claims had already introduced a “compressor” as part of the engine core, and it is unclear if “compression system” is meant to encompass that compressor, a different compression system, or even some portion/stage of the previously recited compressor.
Claim 15 recites “a radius of a fan blade of the plurality of fan blades at a hub of the fan blade”.  This renders the claim indefinite, as it is unclear at what point along the chord length of the fan blade the radius “at a hub of the fan blade” the radius value is being considered (i.e., at the leading edge, trailing edge, or mid-chord?).  Note the “hub” of the fan blade is not necessarily a straight line that is parallel with the rotational axis of the fan (see the instant disclosure’s FIG. 1 & 2, showing a curved hub shape).
Claims 2-14, 16-20 are rejected by virtue of dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Gray, D.E., et al “Energy Efficient Engine Program Technology Benefit/Cost Study, Vol. 2”, October 1983, NASA/CR-174766 (as cited in the 03/23/2022 Information Disclosure Statement; henceforth “Gray”).
Regarding independent claim 1, Gray discloses a gas turbine engine for an aircraft (Engine Candidate 3, Fig. 4.3-2, pg. 48), the gas turbine engine comprising: 
an engine core comprising a turbine, a compressor, and a combustor (Fig. 4.3-2, pg. 48, see the cross-section of the engine Candidate 3; see also Table 4.2-XII, pg. 45-46, showing the data on the compressor, combustor and turbine sections of Candidate 3); 
a fan comprising a plurality of fan blades (Table 4.2-XII, Candidate 3, there are 24 airfoils in the fan); and 
a gearbox (Table 4.2-II, Pg. 34, Candidate 3 is “geared”; Fig. 4.3-2, pg. 47; Table 4.2-1, pg. 48, Candidate 3 is a “geared” turbofan engine) that receives an input from a core shaft that is connected to at least a part of the turbine, (Pg. 47, “The components of the three selected candidate flowpaths were characterized by very high speed, small diameter compressors and turbines, and a relatively large diameter, slow speed fan driven through gears by the high speed low pressure turbine”) the gearbox outputting drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Pg. 47, the fan reduction gear is 3:1; Table 4.2-XII, compare the fan speed to the low pressure turbine speed, which is 3:1 reduction from the low pressure turbine speed, and hence from the core shaft speed), 
wherein a compression system speed ratio, defined as a ratio of a rotational speed of a most downstream compressor blade (i.e. the rotor speed of the high pressure compressor: 20,710 revolutions per minute (rpm) from Table 4.2-XII pg. 45) to a rotational speed of the fan (the fan “corrected tip speed” is 356 m/s, and the fan has a diameter of 2.74m leading to a circumference of                         
                            π
                             
                            
                                
                                    2.74
                                
                            
                            =
                        
                    8.608m, resulting in a rotation speed of:                         
                            
                                
                                    1
                                     
                                    r
                                    e
                                    v
                                
                                
                                    8.608
                                    m
                                
                            
                            ×
                            
                                
                                    356
                                    m
                                
                                
                                    1
                                    s
                                
                            
                            ×
                            
                                
                                    60
                                    s
                                
                                
                                    1
                                    m
                                    i
                                    n
                                
                            
                            =
                        
                     2,481rpm) at cruise conditions (Pg. 44, Fig. 4.2-14, the comparisons between the candidate engines are all done in reference to cruise conditions of 35,000ft altitude and 0.8 Mach number), is in a range of 6 to 10 (20,710rpm/2,481rpm = 8.35 for the Candidate 3 engine, between 6 and 10); and 
a core compressor pressure ratio, defined as a pressure ratio across a compression system (interpreted as the entire compressor of the core engine, including the low pressure, intermediate pressure, and high pressure compressor sections in Candidate 3 engine) at cruise conditions excluding a pressure rise due to the fan, is in a range from 33 to 60 (the overall pressure ratio of the compression section is (PRLPC*PRIPC*PRHPC = (2.05)(4.92)(5.00) = 50.43 for Candidate 3 engine).
Regarding claim 2, Gray discloses the gas turbine engine according to claim 1, wherein the compression system speed ratio is in a range of 7 to 9 (as determined in claim 1 above, the Candidate 3 engine compression system pressure ratio is 8.35).
Regarding claim 3, Gray discloses the gas turbine engine according to claim 1, wherein the compression system speed ratio is in a range of 7.4 to 8.5 (as determined in claim 1 above, the Candidate 3 engine compression system pressure ratio is 8.35).
Regarding claim 4, Gray discloses the gas turbine engine according to claim 1, wherein a diameter of the fan is in a range of 220 cm to 360 cm (Table 4.2-XII, Candidate 3 engine has a fan diameter of 274 cm).
Regarding claim 5, Gray discloses the  gas turbine engine according to claim 1, wherein the core compressor pressure ratio is in the range 34 to 55 (as determined in claim 1 above, the core compressor pressure ratio is 50.43).
Regarding claim 6, Gray discloses the gas turbine engine according to claim 1, wherein the core compressor pressure ratio is in the range 36 to 52 (as determined in claim 1 above, the core compressor pressure ratio is 50.43).
Regarding claim 9, Gray discloses the gas turbine engine according to claim 1, wherein a compression system radius ratio, defined as a ratio of a radius of a tip of a fan blade of the plurality of fan blades (Table 4.2-XII, the fan diameter is 274 cm, which is 137 cm radius) to a radius of a tip of the most downstream compressor blade (Pg. 32, Fig. 4.2-5 below, showing the Candidate 3 engine flowpath with dimensions, the most downstream compressor blade is roughly 25cm in radius), is in a range of 5 to 9 (137cm/25cm = ~5.48).

    PNG
    media_image1.png
    666
    1101
    media_image1.png
    Greyscale

Regarding claim 10, Gray discloses the gas turbine engine according to claim 9, wherein the compression system radius ratio is in a range of 5.4 to 6.5 (Claim 9 above, ~5.48).
Regarding claim 11, Gray discloses the gas turbine engine according to claim 9, wherein the radius of the tip of the fan blade is in a range of 110 cm to 140 cm (137 cm, Table 4.2-XIII), and the compression system radius ratio is in a range of 5.1 to 6.6 (claim 9 above, ~5.48).
Regarding claim 13, Gray discloses the gas turbine engine according to claim 9, wherein a bypass duct  is defined radially outside the engine core (shown in Fig. 4.2-5, pg. 32, Fig. 4.3-2 pg. 48; Table 4.2-XII shows “Bypass Ratio” as a parameter, implying a bypass duct), with a leading edge of a splitter defining a point at which flow splits into core flow and bypass flow (shown in Fig. 4.2-5, pg. 32, reproduced below, & Fig. 4.3-2 pg. 48); 
an engine core radius ratio is defined as a ratio of a radius of a tip of a most downstream turbine blade in the gas turbine engine (Fig. 4.2-5 below, the last turbine blade is shown to have a roughly 55cm radius) to a radius of the leading edge of the splitter (Fig. 4.2-5 below, the splitter is shown to have a roughly 70cm radius; the engine core radius ratio is thusly 55cm/70cm = ~0.78); and 
the compression system radius ratio (~5.48 from claim 9 above) divided by the engine core radius ratio (~0.78) is in a range of 5.5 to 10 (5.48/0.78 = ~7.025).

    PNG
    media_image2.png
    666
    1101
    media_image2.png
    Greyscale

Regarding claim 14, Gray discloses the gas turbine engine according to claim 9, wherein a bypass duct is defined radially outside the engine core (shown in Fig. 4.2-5, pg. 32, Fig. 4.3-2 pg. 48; Table 4.2-XII shows “Bypass Ratio” as a parameter, implying a bypass duct), with a leading edge of a splitter defining a point at which flow splits into core flow and bypass flow (shown in Fig. 4.2-5, pg. 32, Fig. 4.3-2 pg. 48);  
a core compressor aspect ratio is defined as a ratio of an axial distance between the leading edge of the splitter and a leading edge of the tip of the most downstream compressor blade (Fig. 4.2-5 below, roughly 170cm) to a radius of the leading edge of the splitter (roughly 70 cm, Fig. 4.2-5 below; the core compressor aspect ratio is thusly 170/70 = ~2.43); and 
the compression system radius ratio (~5.48 from claim 9 above) divided by the core compressor aspect ratio (~2.43) is in a range of 1.7 to 4.2 (5.48 / 2.43 = ~2.25).

    PNG
    media_image3.png
    666
    1101
    media_image3.png
    Greyscale

Regarding claim 15, Gray discloses the gas turbine engine according to claim 1, wherein a ratio of a radius of a fan blade of the plurality of fan blades at a hub of the fan blade (interpreted as a hub radius at the leading edge of the fan blade, Fig. 4.2-5 above, ~35 cm) to a radius of the fan blade at a tip of the fan blade (Table 4.2-II, pg. 34, Candidate 3 engine has a tip diameter of 274 cm, or a radius of 137 cm; Fig. 4.2-5 above)  is in a range of 0.23 to 0.33 (Table 4.2-II, pg. 34, for candidate 3 engine, the “Hub/Tip Ratio” of the fan is listed as 0.260, which is close to the estimated value calculated from Fig. 4.2-5 above of ~35cm/137cm = ~0.255).
Regarding claim 17, Gray discloses the gas turbine engine according to claim 9,  wherein a product of the compression system radius ratio (from claim 9 above, ~5.48 for Candidate 3 engine) and the compression system speed ratio (from claim 1 above, 8.35 for the Candidate 3 engine) is in a range of 35 to 60 ((~5.48)(8.35) = ~ 45.76).
Regarding claim 18, Gray discloses the gas turbine engine according to claim 1, wherein a fan root pressure ratio, defined as a ratio of a mean total pressure of a flow at a fan exit that subsequently flows through the engine core to a mean total pressure of a flow at a fan inlet, is in a range of 1.18 to 1.30 (interpreted as an “inner diameter pressure ratio” of the fan, Table 4.2-II, pg. 34, for candidate 3 engine, the (inner diameter pressure ratio” is 1.27) .
Regarding claim 19, Gray discloses the gas turbine engine according to claim 18, wherein a fan tip pressure ratio is defined as a ratio of a mean total pressure of a flow at the fan exit that subsequently flows through a bypass duct defined radially outside the engine core to the mean total pressure of the flow at the fan inlet (interpreted as the “outer diameter pressure ratio” of the fan, Table 4.2-II, pg. 34, which is 1.50 for Candidate 3 engine); and 
a ratio between the fan root pressure ratio (1.27) to the fan tip pressure ratio (1.50) at cruise conditions is less than 0.95 (1.27/1.50 = ~0.85 for Candidate 3 engine).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Pointon (US 2018/0283282), further in view of Wilkin, II (US 2018/0073518).
Regarding claim 7 & 8, Gray discloses the gas turbine engine according to claim 1, but fails to disclose wherein, at cruise conditions, a fan tip loading defined as dH/Utip2, where dH is an enthalpy rise across the fan and Utip is a velocity of a fan tip at a leading edge of a tip of a fan blade of the plurality of fan blades, is in a range of 0.28 to 0.35; wherein the fan tip loading at cruise conditions is in a range of 0.28 to 0.30.
Pointon teaches a geared turbofan gas turbine engine 10 (Pointon Fig. 1) having a fan 13, wherein a fan tip loading defined as dH/Utip2, where dH is an enthalpy rise across the fan and Utip is a velocity of a fan tip at a leading edge of a tip of a fan blade of the plurality of fan blades, is in a range of 0.28 to 0.35 (Para. 0027, “the fan tip loading (i.e. the delta enthalpy in the bypass stream across the fan rotor divided by the fan entry tip rotational velocity squared) is between 0.28 and 0.35”).  
Wilkin teaches that a fan stall margin is affected by the “aerodynamic fan loading”, which is “the rise in specific enthalpy across the fan blades divided by the square of the tip speed” (Para. 0012).  Consequently, one of ordinary skill in the art would have recognized that the fan tip loading is a result-effective variable, since such a variable has a direct effect on the fan stall margin as taught by Wilkin.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the engine of Gray to optimize the fan tip loading such that the fan tip loading is in a range of 0.28-0.35 (including a range such as 0.28-0.30), as taught in Pointon (Pointon Para. 0027), in order to optimize the fan stall margin, based on the teachings of Wilkin (Wilkin Para. 0012).  The fan tip load is already a known parameter, and Pointon teaches a geared turbofan engine similar to Gray wherein the fan tip loading is between 0.28 and 0.35, which encompasses the ranges claimed in claims 7 & 8.  One of ordinary skill in the art would thus know to discover the optimal value for the fan tip loading from the ranges known in the art to achieve a desirable, predictable result.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Suciu (US 2013/0195645, as cited in the 03/23/2022 Information Disclosure Statement).
Regarding claim 12, Gray discloses the gas turbine engine according to claim 1, but fails to disclose wherein the gearbox has a reduction ratio in a range of 3.2 to 3.8, such that a rotational speed of the core shaft is in a range of 3.2 to 3.8 times the rotational speed of the fan.
Gray does teach the fan is driven by the low pressure compressor in a 3:1 reduction gearbox (Pg. 47, the fan reduction gear is 3:1; Table 4.2-XII, compare the fan speed to the low pressure turbine speed, which is 3:1 reduction from the low pressure turbine speed, and hence the core shaft speed).
Suciu teaches a turbofan engine having a gearbox (epicyclic gear train) with a gear reduction ratio from about 2.2 to 4 (Para. 0039). Suciu teaches that the geared architecture parameters disclosed results in “superior engine fuel consumption characteristics” (i.e. thrust specific fuel consumption) and “help define the inner diameter of the core flow path” (Id.). One of ordinary skill in the art would have recognized that the gear reduction ratio is a result-effective variable, since such variables directly affect the performance of the turbofan engine, dictating the rotation speed of the fan, the pressurization of the airflow across the fan, bypass ratio, the engine fuel consumption, and the size of the engine core (Suciu Para. 0039).
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, I, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal value of the reduction gear, such as values ranging between 3.2 to 3.8, in the system of Gray, as suggested by Suciu, in order to optimize the fan performance, fuel consumption, thrust, and engine size (Suciu Para. 0039-40).  Gray already teaches a gear reduction of 3:1 (or 3), and one of ordinary skill in the art would have known to discover the optimal gear reduction within a range known in the art (i.e. the 2.2-4 of Suciu) to achieve a desired level of performance, knowing the attainable, predictable benefits.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Lord (US 2016/0108854, as cited in the 03/23/2022 Information Disclosure Statement).
Regarding claim 16, Gray discloses the gas turbine engine according to claim 1, further comprising an intake that extends upstream of the fan blades (Gray Fig. 4.2-5, pg. 32 & Fig. 4.3-2, pg. 48, the engine having an intake upstream of the fan blades is implicit from Fig.4.2-5 & 4.3-2).
Gray fails to disclose wherein: an intake length L is defined as the axial distance between the leading edge of the intake and the leading edge of the tip of the fan blades; the fan diameter D is the diameter of the fan at the leading edge of the tips of the fan blades; and the ratio L/D is in the range of from 0.2 to 0.45.
Lord teaches a turbofan engine 20 wherein: an intake length L is defined as the axial distance between the leading edge of the intake 84 and the leading edge of the fan blades 92; the fan diameter D is the diameter of the fan at the leading edge of the tips of the fan blades (Lord Fig. 2); and the ratio L/D is in the range of from 0.2 to 0.45 (Para. 0045, “Jn some example embodiments, the dimensional relationship of L/D (e.g., the ratio of L/D) is between about 0.2 and 0.45.”).  Lord teaches that “A shorter inlet portion length also reduces the overall length of the nacelle and reduces external drag. Additionally, having a shorter inlet portion 82 reduces the bending moment and corresponding load on the engine structure during flight conditions, such as takeoff. A shorter inlet portion 82 also can contribute to providing more clearance with respect to cargo doors and other mechanical components in the vicinity of the engine” (Para 0049), and “Utilizing a dimensional relationship [L/D] as described above allows for realizing a relatively shorter inlet on a gas turbine engine while maintaining sufficient noise attenuation control.” (Para 0051). Thus, one of ordinary skill in the art would have recognized that the L/D relationship is recognized is a result-effective variable, since such a ratio directly affects the size and weight of the engine, the bending moment and load on the engine structure, drag, and noise attenuation of the engine.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, I, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal ratio of L/D in the system of Gray, such as values between 0.2 to 0.45, as suggested by Lord, in order to optimize the engine size to provide the minimum length of the engine inlet relative to the fan diameter, to reduce noise and structural loads on the engine structure (Lord, Para. 0049-51). While the L value of Lord is not explicitly measured to the leading edge of the tip of the fan blades, the length value L still represents a general length measurement of the intake of the gas turbine engine that is meant to be used in conjunction with the fan diameter D to optimize the size of the intake relative to the fan size, and one of ordinary skill would recognize, based on the teachings of Lord, the length of the intake from the leading edge of the intake to a leading edge of the fan as being a useful variable in designing the intake section of the engine.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of NPL Wendus, et al. “Follow-On Technology Requirement Study for Advanced Subsonic Transports”, August 2003, NASA/CR-2003-212467 (as cited in the 03/23/2022 Information disclosure statement, henceforth “Wendus”).
Regarding claim 20, Gray discloses the gas turbine engine according to claim 1, wherein the cruise conditions correspond to a forward Mach number of 0.8; and international standard atmospheric conditions at 35000 ft (10668 m) (Pg. 44, Fig. 4.2-14, the comparisons between the candidate engines are all done in reference to cruise conditions of 35,000ft altitude and 0.8 Mach number throughout the document).
Gray fails to explicitly disclose the Mach number for the cruise condition is 0.85.
Wendus teaches various gas turbine engine performance parameters corresponding to a “fan aerodynamic design point” of 0.85 Mach number at 35,000 ft maximum cruise conditions standard day (Pg. 8, Section 3.2.3.1; Pg. 13, section 3.4).  Note that this is a common design point for aircraft gas turbine engines, being a known “top of climb”/cruise altitude and speed condition.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to design the gas turbine engine of Gray based on performance at 0.85 Mach number at 35,000 ft altitude in standard day conditions, as taught by Wendus, in order to provide an accurate performance assessment of the gas turbine engine, based on the atmospheric conditions that the engine will experience during the duration of its intended use on an aircraft in-flight (i.e. cruising altitude of 35,000 ft at Mach 0.85, which many passenger aircraft using turbofan engines operate at). Designing a gas turbine engine based on such cruise conditions is not new, since these conditions are routine in the art (see for further example, Pointon (US 2018/0252166), Para. 0043).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741